DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
Applicant has amended the claims to include a feedback unit that uses recorded signals from a recording electrode to determine conduction information related to a focal area in order to determine if electrical stimulation is being applied to the correct area of the corpus callosum or if the stimulation electrode needs to be moved.
In response to the amendment, Applicant argues:
“Luders, conversely, only describes placing the electrode within the corpus callosum and does not describe such a feedback unit that can be used to determine if the position for the stimulation within ”
The Examiner respectfully disagrees. Luders discloses stimulating the corpus callosum; implementing closed-loop feedback control using real-time sensing from the patient; and either maintaining stimulation if the observed data meets desired results or moving the stimulation electrode within the corpus callosum if the observed data indicates undesirable results (par. [0092-0094]). The Examiner does note that Luders does not provide specifics regarding the type of data sensed to control electrical stimulation (Luders broadly discloses patient-specific data) but Luders does state seizure monitoring using appropriate diagnostic techniques.
To this point, the Examiner notes Koubeissi et al. (2015/0360033) discloses types of techniques that can be used to monitor seizure activity in order to determine when and if stimulation parameters need to be changed. Such techniques involve monitoring electrical signals from a recording electrode in real-time to determine conduction information related to the focal area, such as evoked responses created in response to stimulating the focal area and/or impedance measures related to the focal area, wherein these changes are indicative of increased or reduced risks of seizures. the increased risk would effect a change in stimulation parameters and a reduction of a risk could maintain therapy at the current parameters (see par. [0034-0037, 0076]).
Therefore, a new rejection is made in response to the claim amendment using a combination of Luders and Koubeissi, see rejection below.
Applicant’s declaration is also unpersuasive for the same reasons above. The claim only requires moving the stimulation electrode if feedback indicates the applied .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: feedback unit in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In the instant application, the Examiner notes Applicant has not provided any clear correlation of the feedback unit to a particular structure in the specification. For the purposes of examination, the term “feedback unit” will be interpreted as any structure that performs the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claims 1 and 11, the claim limitation “feedback unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In the specification, Applicant does not correlate any clear or definite structure with the claimed “feedback unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable Luders et al. (PGPUB 2005/0010261) in view of Koubeissi et al. (2015/0360033)  .
Regarding Claims 1, 7, 8, 11, Luders discloses applying electrical stimulation to the corpus callosum 182 with an electrode implanted therein (Fig. 6; par. [0078]), wherein the stimulation is low frequency stimulation having a frequency of less than about 10 Hz, preferably between 0.5 Hz and 4 Hz (par. [0063]). Regarding the claim language “reducing hyper-excitability of a target neural tissue within a cortex of the brain 
“In another aspect, the present disclosure can include a method for suppressing seizures with low frequency stimulation of the corpus callosum. An electrical stimulation signal with a frequency of less than 50 Hz can be applied to the corpus callosum in a patient's brain for a time. Hyper-excitability (indicative of potential seizure activity) of a target neural tissue within a cortex of the patient's brain that is activated by the corpus callosum can be suppressed. The hyper-excitability can also be reduced for period of time following the removal of the stimulation.”
Additionally, par. [0043] states: “In some instances, the stimulation of the corpus callosum at one or more specific points in the corpus callosum can reduce hyper-excitability characteristic of seizure activity in at least one target area.”
Therefore, it would appear that solely by stimulating the corpus callosum at the target frequency, the result of reducing hyper-excitability as claimed would be achieved. The Examiner contends that the stimulation of Luders therefore provides this claimed result.
Additionally, Luders discloses the stimulation is for reducing and controlling seizures (Abstract), which is the same function ascribed to the stimulation in Applicant’s specification. Furthermore, Luders discloses the result of the stimulation is to make the target stimulation structures less excitatory (par. 0009]) which would be understood to reduce hyper-excitability of the target neural structure.
 Accordingly, one or more stimuli, which can be the same or different types of stimulus, can be supplied to selected parts of the corpus callosum 160 to achieve desired neuromodulation of correspondingly connected neocortical areas in accordance with an aspect of the present invention (emphasis added).” In other words, Luders discloses targeting specific neural structures (which include axons) within the corpus callosum in order to target specific neocortical areas. Additionally, Luders discloses that the selected stimulation area is dependent on the epileptogenic foci (par. [0078]) and that “Such electrical stimulation of white matter stimulates tissue that projects into the white matter by employing the pathways (e.g., neural fibers) to carry electrical signals between the stimulated white matter and the target tissue.” (see par. [0080]). In summary, Luders discloses targeting specific regions within the corpus callosum in order to target specific neurons/neural pathways of the cortex.
Lastly, Luders discloses the location of applied stimuli can be fine-tuned based on observed responses to stimulation, such that the stimulation electrode can be moved to target a different location within the corpus callosum until the desired response is achieved (par. [0093]). This closed-loop control is implemented by a processor to evaluate real-time sensing from the patient; and either maintaining stimulation if the observed data meets desired results or moving the stimulation electrode within the 
In the same field of endeavor of seizure prevention using brain stimulation and closed-loop feedback control, Koubeissi discloses types of techniques that can be used to monitor seizure activity in order to determine when and if stimulation parameters need to be changed. Such techniques involve monitoring electrical signals from a recording electrode in real-time to determine conduction information related to the focal area, such as evoked responses created in response to stimulating the focal area and/or impedance measures related to the focal area, wherein these changes are indicative of increased or reduced risks of seizures. The increased risk would effect a change in stimulation parameters and a reduction of a risk could maintain therapy at the current parameters (see par. [0034-0037, 0076]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Luders reference to include utilizing a recording electrode to sense conduction information related to the focal area and using this data to control modifications to therapy, as taught and suggested by Koubeissi, for the purpose of preventing the occurrence of seizures.

Regarding Claims 2-5 and 16-19, Applicant does not ascribe any particular stimulation parameters to the claimed times in which the hyper-excitability is reduced. Instead, Applicant states that after applying stimulation of less than 50 Hz to the corpus 
“At Step 44, hyper-excitability of a target neural tissue (e.g., within the cortex of a patient's brain, a hypothalamus of a patient's brain, or the like) that is activated by the corpus callosum can be reduced for the time. The hyper-excitability (which may be indicative of seizure activity or behavior) may be reduced for longer than the time the electrical stimulation signal is applied. The suppression of the seizures (and/or corresponding reduction in hyper-activity) can occur (1) as the stimulation is delivered and (2) may extend for a period after the time (after the stimulation of the corpus callosum is complete). For example, the period after the time can extend for at least two hours longer than the time. As another example, the period after the time can extend for at least four hours longer than the time. As a further example, the period after the time can extend for at least one day longer than the time. As yet another example, the period after the time can extend for at least seven days longer than the time.”
Since Applicant has not ascribed or claimed any particular parameters other than applying an electrical stimulus to the corpus callosum at a frequency of less than 50 Hz, the Examiner contends Luders would provide the same effect since Luders also applies an electrical stimulation to the corpus callosum at a frequency of less than 50 Hz to reduce excitability of the target neural structures in order to prevent and/or control seizures, which is the same result achieved by Applicant.
In regards to Claims 6 and 12, Luders discloses implanting the stimulation electrodes into respective white matter tracts (par. [0052]), such as the corpus callosum (par. [0078]), and applying stimuli via these electrodes based on a target focal area (par. [0052, 0084]).
Regarding Claims 9 and 14, Luders discloses the pulse width and current intensity are configurable (par. [0063]), which would also indicate the voltage amplitude 
In regards to Claims 10 and 13, Luders discloses the stimulation can be applied in a closed-loop manner such that sensed brain signals form probes S1-SN control future adjustment of stimulation in order to achieve the desired result of reducing and/or controlling seizure activity (par. [0064]).
With regards to Claim 15, Luders discloses detecting a potential seizure onset with the sensed signals (par. [0065]), which is a measure of a likelihood that a seizure is incoming. Specifically, a positive identification of a seizure onset is a likelihood of “1” or 100% since a seizure is verified.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koubeissi et al. (2015/0360033) in view of Luders et al. (PGPUB 2005/0010261) .
Regarding Claims 1, 7, 8 and 11, Koubeissi discloses applying electrical stimuli to white matter tracts with electrodes implanted therein in order to reduce hyper-excitability of the target neural tissue (Abstract). The stimulation is applied at a frequency of less than 50 Hz, particularly at less than 10 Hz (Abstract). Koubeissi further discloses monitoring data form a patient in response to stimulation in order to determine when and if stimulation parameters need to be changed. This process involves monitoring electrical signals from a recording electrode in real-time to determine conduction information related to the focal area, such as evoked responses created in response to stimulating the focal area and/or impedance measures related to the focal area, wherein these changes are indicative of increased or reduced risks of 
Koubeissi is silent regarding implanting the stimulation electrode specifically within the corpus callosum. 
However, in the same filed of endeavor of seizure suppression, Luders discloses implanting electrodes within white matter, specifically within the corpus callosum (par. [0078]), and applying low frequency stimulation, such as less than 10 Hz, for the purpose of reducing excitability of the target neural structure (par. [0009]) therefore reducing or eliminating seizure activity (par. [0011, 0023]). With respect to the additional limitation of determining a point to stimulate, such as a specific bundle of axons, Luders discloses in par. [0076] that “The corpus callosum 160 is white matter that connects significant regions of the two hemispheres of the brain 158. The corpus callosum 160 includes numerous commissual fibers, specific parts of which interconnect the corpus callosum with corresponding regions of cortex… Accordingly, one or more stimuli, which can be the same or different types of stimulus, can be supplied to selected parts of the corpus callosum 160 to achieve desired neuromodulation of correspondingly connected neocortical areas in accordance with an aspect of the present invention (emphasis added).” In other words, Luders discloses targeting specific neural structures (which include axons) within the corpus callosum in order to target specific neocortical areas. Additionally, Luders discloses that the selected stimulation area is dependent on the epileptogenic foci (par. [0078]) and that “Such electrical stimulation of white matter stimulates tissue that projects into the white matter by employing the pathways (e.g., 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in the Koubeissi reference to include implanting electrodes within the corpus callosum and delivering stimulation via those electrodes, as taught and suggested by Luders, for the purpose of targeting the epileptogenic foci and reducing excitability of the target neural structure therefore reducing or eliminating seizure activity.
Regarding Claims 2-4 and 16-18, Koubeissi discloses the seizure activity was reduced in a patient at least up to 1 day after stimulation ended (Fig. 3 and 5).
Additionally, regarding Claim 5 and 19, Applicant does not ascribe any particular stimulation parameters to the claimed times in which the hyper-excitability is reduced. Instead, Applicant states that after applying stimulation of less than 50 Hz to the corpus callosum, the effects of the stimulation could persist for a length of time after stimulation is completed. Specifically, par. [0051] states:
“At Step 44, hyper-excitability of a target neural tissue (e.g., within the cortex of a patient's brain, a hypothalamus of a patient's brain, or the like) that is activated by the corpus callosum can be reduced for the time. The hyper-excitability (which may be indicative of seizure activity or behavior) may be reduced for longer than the time the electrical stimulation signal is applied. The suppression of the ”
Since Applicant has not ascribed or claimed any particular parameters other than applying an electrical stimulus to the corpus callosum at a frequency of less than 50 Hz, the Examiner contends the combination of Koubeissi  and Luders would provide the same effect since Koubeissi  and Luders also applies an electrical stimulation to the corpus callosum at a frequency of less than 50 Hz to reduce excitability of the target neural structures in order to prevent and/or control seizures, which is the same result achieved by Applicant.
In regards to Claims 6 and 12, Koubeissi  and Luders discloses implanting the stimulation electrodes into respective white matter tracts (Luders: par. [0052]), such as the corpus callosum (Luders: par. [0078]), and applying stimuli via these electrodes based on a target focal area (Luders: par. [0052, 0084]).
Regarding Claims 9 and 14, Koubeissi discloses the stimulation has configurable parameters such as waveform type,  pulse width, current intensity, current amplitude and voltage amplitude (par. [0058]).
In regards to Claims 10 and 13, Koubeissi discloses sensing electrical signals from the brain using an electrode, wherein the electrical signals are analyzed to determine a change/reduction in hyper-excitability (par. [0072]). Once this change is 
With regards to Claim 15, Koubeissi discloses that the reduction in hyper-excitability could be directly correlated to a model that determined a likelihood of seizure activity (par. [0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN PORTER whose telephone number is (571)270-5419. The examiner can normally be reached Mon - Fri 9:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL LAYNO can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALLEN PORTER/Primary Examiner, Art Unit 3792